Citation Nr: 0929070	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  04-36 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for bronchitis, claimed as breathing difficulty, 
and if so, whether service connection is warranted.  

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for right ear hearing loss.  

3.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a skin rash.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to 
September 1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania, which 
found that new and material evidence had not been submitted 
sufficient to reopen claims of entitlement to service 
connection for right ear hearing loss, bronchitis, and a skin 
rash.  

This case was remanded by the Board in August 2007.

Although the RO has reopened the claims, the Board must 
ordinarily make an initial independent determination as to 
whether new and material evidence has been presented before 
reaching the merits of the claim.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  Service connection for bronchitis was denied in an 
unappealed August 1991 RO decision.  

2.  Evidence submitted since the August 1991 decision is not 
cumulative or redundant of the evidence previously of record 
and is so significant that it must be considered to fairly 
decide the merits of the claim for bronchitis.

3.  Chronic bronchitis, or a disability manifested by 
breathing difficulty, is unrelated to a disease or injury in 
service.

4.  Service connection for a right ear hearing loss was 
denied in an unappealed September 1996 RO decision.

5.  Service connection for a skin disorder (claimed as severe 
skin ulcers, edema, and rash of the bilateral legs) was 
denied in September 1996 and October 1999 unappealed RO 
decisions.

6.  Evidence submitted since the September 1996 and October 
1999 decisions is cumulative and redundant of the evidence 
previously of record and is not so significant that it must 
be considered to fairly decide the merits of the claims for 
right ear hearing loss and a skin disorder.



CONCLUSIONS OF LAW

1.  The August 1991 RO decision is final; however new and 
material evidence has been received and the claim of service 
connection for bronchitis, claimed as breathing difficulty, 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.156(a), 20.1105, 20.202 (2008).

2.  Chronic bronchitis, or any disability manifested by 
breathing difficulty, was not incurred in nor aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1116, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

3.  The September 1996 RO decision is final; new and material 
evidence has not been received and the claim of service 
connection for right ear hearing loss is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1105, 20.202 (2008).

4.  The September 1996 and October 1999 RO decisions are 
final; new and material evidence has not been received and 
the claim of service connection for a skin disorder is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.1105, 20.202 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Duties to Notify

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ).  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

VCAA notice in a new and material evidence claim (1) must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and (2) must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant.  The VCAA requires, in the context of a claim to 
reopen, that VA look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  Therefore, 
the question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  Kent v. Nicholson, 20 Vet. App. 
1 (2006). 

The Board's remand instructed that the Veteran should be 
provided with VCAA notice that included the definition of 
"new and material evidence" in effect prior to August 2001 
when the Veteran applied to reopen his claims.  A remand by 
the Board confers upon the Veteran, as a matter of law, the 
right to compliance with the remand instructions, and imposes 
upon the VA a concomitant duty to ensure compliance with the 
terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).  The Board must also consider, however, whether a 
failure to comply with remand instructions is harmful to a 
claimant.  Id. 

VCAA notices sent to the Veteran in October 2007 and December 
2008 provided notice of the definition of "new and material 
evidence" effective August 29, 2001.  Those letters, thus, 
did not comply with the remand instructions. 

A notice error is not prejudicial when that the error did not 
affect the essential fairness of the adjudication, for 
example where (1) any defect was cured by actual knowledge on 
the part of the claimant, (2) a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) a benefit could not have been awarded as a matter of law.  
George-Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007).

A procedural or substantive error is prejudicial when the 
error affects a substantial right that a statutory or 
regulatory provision was designed to protect.  See McDonough 
Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984). Such an 
error affects the essential fairness of the adjudication. 
Id.; see Parker v. Brown, 9 Vet. App. 476 (1996); see also 
Intercargo Ins. Co. v. United States, 83 F.3d 391 
(Fed.Cir.1996).  Accordingly, if the error does not affect 
the "essential fairness" of the adjudication by preventing a 
claimant's meaningful participation in the adjudication of 
the claim, then it is not prejudicial.  McDonough, supra; 
Overton v. Nicholson, 20 Vet. App. 427, 435-7 (2006). 

In this case, the Board's remand contained the definition of 
"new and material evidence" found in the old regulation.  
While such post-adjudication notice would not satisfy the 
requirements of the VCAA; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); it should have served to put a 
reasonable person on notice as to what was required.  In 
addition, the Veteran, through his representative, has 
demonstrated actual knowledge of the Hodge standard.  See 
Appellant's Informal Hearing Presentation dated July 18, 2007 
and Appellant's Post-Remand Brief dated June 25, 2009.  It 
must also be noted that the Veteran did not submit any 
additional evidence in response to the notice and there is no 
indication in the record that he was mislead by the notice 
letters.  Therefore, the notice error was not prejudicial or 
harmless.

VA provided the Veteran with initial VCAA notice regarding 
his claims, in correspondence sent in May 2001.  This letter 
notified the Veteran that his claim had been previously 
denied and informed him of the need for new and material 
evidence to reopen the claim. The VCAA notices sent in 
October 2007 and December 2008 informed the Veteran of the 
bases for the prior denial; and informed him of the evidence 
needed to establish the underlying service connection claim.  
These letters also told him what evidence VA would obtain, 
what evidence he was expected to provide, and of what 
assistance the VA would provide.  The letters also provided 
notice of the type of evidence necessary to establish a 
disability rating or effective date, pursuant to the recent 
holding in the Dingess decision.  

Although the October 2007 and December 2008 letters cited the 
regulatory definitions of 'new and material evidence' as 
amended effective August 29, 2001, and not under Hodge (as 
would have been appropriate) the Veteran, through his 
representative, has demonstrated actual knowledge of the 
Hodge standard.  Thus, this notice error was not prejudicial.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007)(A 
notice error is not presumed prejudicial if it did not affect 
the essential fairness of the adjudication or frustrate the 
purpose of the notice).  

The timing deficiencies in this case have been cured by 
readjudication of the claim in a June 2009 supplemental 
statement of the case (SSOC).  Mayfield v. Nicholson, 499 
F.3d. 1317 (Fed. Cir. 2007).

Duties to Assist

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
associated with the claims file consist of the Veteran's 
service treatment records, VA and private medical treatment 
records, and records from the Social Security Administration 
(SSA).  

The Veteran was not afforded VA examinations in connection 
with his claims.  However, the issues of service connection 
for a skin disorder and right ear hearing loss are not being 
reopened.  VA is under no duty to provide a VA examination 
when a veteran is requesting that a previously disallowed 
claim be reopened.   38 C.F.R. § 3.159(c)(4)(C)(iii) (2008).  
While the issue of service connection for bronchitis is being 
reopened, an examination is not required.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for 
finding a link between current disability and service is low.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. 
Nicholson, at 83.

The current record does not show bronchitis in service, nor 
does it contain any medical opinion that suggests a link 
between the current bronchitis and service.  The Veteran has 
not reported any continuity of symptomatology, and the 
contemporaneous record shows no such continuity.  Hence an 
examination is unnecessary. 

New and Material Evidence

In an August 1991 decision, the RO denied service connection 
for bronchitis, noting that there was no evidence of 
bronchitis in service and no current diagnosis of bronchitis.  
The Veteran was notified of that decision on August 16, 1991.  
He did not file a notice of disagreement (NOD) within one 
year after receiving such notice and the decision became 
final.

In a September 1996 decision, the RO denied service 
connection for right ear hearing loss and cellulitis (claimed 
as skin ulcers of both legs), noting there was no evidence of 
either in service and no competent medical evidence of a 
nexus between the current disorders and service.  The Veteran 
was notified of that decision on September 30, 1996.  He did 
not file an NOD within one year after receiving such notice 
and the decision became final.  Final decisions will be 
reopened on receipt of new and material evidence.  38 
U.S.C.A. § 5108.

The Veteran sought to reopen his claim for a skin disorder 
(claimed as jungle rot and agent orange-related rash of the 
bilateral lower extremities) in statements received in 
February 1999 and April 1999.  The RO denied service 
connection for a skin disorder in an October 1999 rating 
decision, which was unappealed and became final.  

The Veteran sought to reopen the claims for bronchitis, right 
ear hearing loss, and a skin disorder in March 2001.  

A claim which has been denied in an unappealed rating 
decision or Board decision will not thereafter be reopened 
and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

Under the criteria applicable to claims to reopen received 
prior to August 29, 2001; "new and material evidence" meant 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 
3.156(a) (2001).  

The United States Court of Appeals for the Federal Circuit in 
Hodge noted that new evidence could be sufficient to reopen a 
claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a claimant's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  Id.   

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In deciding 
whether new and material evidence has been submitted the 
Board looks to the evidence submitted since the last final 
denial of the claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996). 

Service Connection

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

If a chronic disease is shown in service and at any time 
thereafter, no matter how remote in time from service, 
service connection will be conceded.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 
at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991)).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

Bronchitis

The RO denied entitlement to service connection for 
bronchitis in an unappealed rating decision issued in August 
1991.  The evidence of record at the time of the 1991 RO 
decision included service treatment records and VA outpatient 
treatment records dated from April 1986 to August 1991.  
Service treatment records showed the Veteran was treated once 
for an upper respiratory infection (URI).  The August 1967 
separation examination did not reveal any chronic respiratory 
disorder.  The VA outpatient treatment records showed the 
Veteran was treated for URI's in May 1987 and February 1988. 

The evidence added to the record since the last prior final 
denial in 1991 includes: VA outpatient treatment records from 
1991 to January 2006 and medical records associated with the 
Veteran's SSA disability file; both of which intermittently 
show findings of chronic bronchitis.  

In the last final denial of the claim, the RO denied service 
connection, in part, because there was no current diagnosis 
of bronchitis.  Therefore, the current diagnosis of chronic 
bronchitis bears directly and substantially upon the specific 
matters under consideration.  This evidence is neither 
cumulative nor redundant, and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998); 38 
C.F.R. § 3.156(a) (2001).  As indicated, under Hodge, new 
evidence can be sufficient to reopen the claim, even where it 
would not be enough to convince the Board to grant the claim.  
Id.  Hence, the claim of service connection for bronchitis is 
reopened.  

Throughout the course of this appeal the Veteran and his 
representative have presented argument as to why service 
connection should be granted on the merits.  Because they 
have made such arguments and had the opportunity to submit 
evidence and have a hearing, the will not be prejudiced if 
the Board proceeds to consider the appeal on the merits.

Service treatment records show the Veteran was treated for an 
upper respiratory infection (URI) on one occasion.  The 
August 1967 separation examination did not reveal any chronic 
respiratory disorder.  The Veteran also denied any chronic 
colds, ear nose or throat trouble, sinusitis, shortness of 
breath, or chronic cough.

Post-service VA outpatient treatment records show the Veteran 
was treated for an URI in May 1987 and in February 1988.  
Additional VA treatment records from 1991 to January 2006 and 
medical records associated with the Veteran's SSA disability 
file show intermittent diagnoses of chronic bronchitis.  

The veteran contended in his substantive appeal that service 
connection is warranted on the basis of his exposure to Agent 
Orange during service in Vietnam.  Under 38 U.S.C.A. § 
1116(a)(2) and 38 C.F.R. §§ 3.307 and 3.309(e), veterans who 
served in Vietnam during the Vietnam War are presumed to have 
been exposed to herbicides, and certain diseases are presumed 
to have resulted from exposure to those herbicide agents.  
However, bronchitis is not among the disease subject to the 
presumption.

Service connection could still be established with evidence 
of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 
(2007).  The record contains no competent evidence linking 
bronchitis to Agent Orange exposure.  The Veteran, as a lay 
person, is not competent to render an opinion as to medical 
causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

There is no competent medical evidence of record which 
suggests that the Veteran's current disability, diagnosed as 
chronic bronchitis, is related to military service.  Also, 
the evidence does not show, nor does the Veteran report a 
continuity of symptoms since separation from service in 1967.  
The absence of any clinical evidence of a chronic respiratory 
condition for more than 20 years after service weighs against 
a finding of continuity of symptomatology.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Fagan 
v. Shinseki, No. 2008-7112 (Fed. Cir. Jul. 22, 2009).  

On the basis of the foregoing, the Board finds that the 
criteria for establishing service connection for chronic 
bronchitis have not been met.  In the absence of chronic 
bronchitis in service, a continuity of symptoms, and 
competent medical nexus, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt doctrine is 
not applicable in this appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990).  

Right ear hearing loss

The evidence of record at the time of the 1996 RO decision 
included service treatment records and VA outpatient 
treatment records dated from April 1986 to June 1996.  
Service treatment records are negative for hearing loss.  An 
April 1996 VA outpatient treatment record showed a diagnosis 
of sudden sensorineural hearing loss in the right ear. 

The evidence added to the record since the 1996 decision 
includes: VA outpatient treatment records from 1996 to 
January 2006 and medical records associated with the 
Veteran's SSA disability file.  The SSA records, which 
include VA and private treatment notes, include a June 1996 
VA treatment note.  This note indicates that the sudden 
idiopathic hearing loss was greatly improved.  

In the last final denial of the claim, the RO denied service 
connection because there was no evidence of hearing loss 
service and no competent medical evidence of a nexus between 
the current right ear hearing loss and military service.  The 
evidence received since the 1996 decision does not reflect 
treatment for right ear hearing loss and does not include any 
competent medical evidence of a nexus between hearing loss 
and military service.  

The Veteran has advanced the new contention that his hearing 
loss is due to Agent Orange exposure during service.  As 
noted earlier, his exposure is presumed.  Hearing loss, 
however, is not among the presumptive diseases subject to 
service connection on the basis of Agent Orange exposure.  
There is no competent evidence of such a link and again, as 
noted earlier, the Veteran is not competent to provide an 
opinion linking hearing loss to Agent Orange exposure.  
Because the Veteran is not competent to link Agent Orange 
exposure to hearing loss, his contention cannot constitute 
new and material evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Therefore, the additional evidence does not bear directly and 
substantially upon the specific matters under consideration 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.  Hodge v. West, 155 
F. 3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (2001).  
Hence, the claim of service connection for right ear hearing 
loss is not reopened.

Skin disorder

The evidence of record at the time of the 1999 RO decision 
included service treatment records, a January 1982 VA 
examination report, VA outpatient treatment records dated 
from April 1986 to June 1996, and private treatment records 
from June 1995 to July 1995; a November 1996 VA examination.  

Service treatment records showed a diagnosis of tinea pedis 
on the feet; the separation examination was normal.  The 
January 1982 VA examination revealed questionable dermatitis 
on both feet.  VA outpatient treatment records show opiate 
abuse and attempts at detoxification treatment.  In July 
1988, the Veteran experienced an adverse reaction to the drug 
LAAM (a form of methadone maintenance treatment) and 
developed severe edema and pain in his bilateral legs.  He 
was hospitalized in April 1996 for right leg cellulitis.  A 
July 1995 private treatment record showed a diagnosis of 
stasis dermatitis and lymphedema, bilateral lower legs.  The 
November 1996 VA examination revealed a diagnosis of severe 
lymphedema of the legs of unknown etiology.  

The evidence added to the record since the 1999 decision 
includes: VA outpatient treatment records from 1999 to 
January 2006; and medical records associated with the 
Veteran's SSA disability file.  The outpatient treatment 
records and SSA records reveal diagnoses and treatment for: 
cellulitis bilateral legs; elephantiasis; lymphedema 
bilateral lower extremities with ulcers, draining lesions and 
chronic infections since 1995 which the Veteran attributed to 
use of LAAM; and retroperitoneal adenopathy.

In the last final denial of the claim, the RO denied service 
connection because there was no evidence of cellulitis or 
other skin of the legs in service and no competent medical 
evidence of a nexus between the current skin disorder and 
military service, including herbicide exposure.  

The Veteran has also contended that his current skin 
disorders are the result of exposure to Agent Orange in 
service.  None of the current skin disorders are among the 
diseases subject to presumptive service connection.  The 
Veteran is not competent to provide an opinion linking the 
skin conditions to service, and his contention in this regard 
cannot constitute new and material evidence.  Espiritu.

The evidence received since the October 1999 decisions merely 
shows continued treatment for the same skin disorders (i.e. 
cellulitis and lymphedema) and does not include any competent 
medical evidence of a nexus between the current skin 
disorders and military service.  Thus while the additional 
evidence bears directly and substantially upon the specific 
matters under consideration; it is cumulative and redundant, 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.  Hodge v. West, 155 
F. 3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (2001).  
Hence, the claim of service connection for a skin disorder is 
not reopened.










							(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence has been submitted and the claim 
for entitlement to service connection for bronchitis, claimed 
as breathing difficulty, is reopened; 

The claim for service connection for bronchitis, claimed as 
breathing difficulties, is denied.  

New and material evidence has not been submitted and the 
claim for entitlement to service connection for right ear 
hearing loss is not reopened.  

New and material evidence has not been submitted and the 
claim for entitlement to service connection for a skin 
disorder is not reopened.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


